11-4949
         Moore v. Comm’r of Soc. Sec.


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals for
 2       the Second Circuit, held at the Daniel Patrick Moynihan United
 3       States Courthouse, 500 Pearl Street, in the City of New York, on
 4       the 13th day of December, two thousand twelve.
 5
 6       PRESENT:
 7                 DENNIS JACOBS,
 8                      Chief Judge,
 9                 RALPH K. WINTER,
10                      Circuit Judge,
11                 LAURA TAYLOR SWAIN,
12                      District Judge.*
13       _____________________________________
14
15       Doris J. Moore,
16
17                           Plaintiff-Appellant,
18
19                    v.                                        11-4949
20
21       Commissioner of Social Security,
22
23                           Defendant-Appellee.
24
25       _____________________________________
26
27
28       FOR APPELLANT:            Doris J. Moore, pro se, Brooklyn, NY.
29


               *
                 Judge Laura Taylor Swain, of the United States District
         Court for the Southern District of New York, sitting by
         designation.
 1   FOR APPELLEES:      Loretta E. Lynch, United States Attorney for
 2                       the Eastern District of New York, Varuni
 3                       Nelson, Kathleen A. Mahoney, Timothy D.
 4                       Lynch, Assistant United States Attorneys, Of
 5                       Counsel, Brooklyn, NY.

 6        Appeal from an order of the United States District Court for
 7   the Eastern District of New York (Amon, J.).
 8
 9        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
10   DECREED that the judgment of the district court is AFFIRMED.
11
12        Appellant Doris J. Moore, pro se, appeals from the district
13   court’s judgment granting the motion of the Commissioner of
14   Social Security (the “Commissioner”) for judgment on the
15   pleadings in Moore’s action seeking judicial review of a final
16   decision of the Commissioner. We assume the parties’ familiarity
17   with the underlying facts, the procedural history of the case,
18   and the issues on appeal.
19
20        We review de novo a district court’s decision granting a
21   motion for judgment on the pleadings. Desiano v. Warner-Lambert
22   & Co., 467 F.3d 85, 89 (2d Cir. 2006). Doing so in this context
23   requires us to examine the administrative record “to determine
24   whether there is substantial evidence supporting the
25   Commissioner’s decision and whether the Commissioner applied the
26   correct legal standard.” Machadio v. Apfel, 276 F.3d 103, 108
27   (2d Cir. 2002). Substantial evidence is “more than a mere
28   scintilla” and “means such relevant evidence as a reasonable mind
29   might accept as adequate to support a conclusion.” Burgess v.
30   Astrue, 537 F.3d 117, 127 (2d Cir. 2008) (internal citation and
31   quotation marks omitted). In deciding whether substantial
32   evidence exists, we defer to the Commissioner’s resolution of
33   conflicting evidence. Clark v. Comm’r of Soc. Sec., 143 F.3d
34   115, 118 (2d Cir. 1998).
35
36        Here, for the reasons stated by the district court, the
37   Commissioner’s decision was legally correct and supported by
38   substantial evidence. Moore has identified no legal or factual
39   error in the decisions of the district court or ALJ. Substantial
40   evidence in the administrative record supports the ALJ’s
41   determination. Accordingly, the judgment of the district court
42   is hereby AFFIRMED.
43
44                                 FOR THE COURT:
45                                 Catherine O’Hagan Wolfe, Clerk
46
47




                                     2